              Case 1:19-cv-01055-DLB Document 18 Filed 04/21/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                    101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                                BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-7810
                                                                                              Fax: (410) 962-2577
                                                                                     MDD_DLBChambers@mdd.uscourts.gov




                                                           April 21, 2020

    LETTER TO COUNSEL

            RE:     Steven S. v. Commissioner, Social Security Administration
                    Civil No. DLB-19-1055

    Dear Counsel:

            On April 8, 2019, Plaintiff Steven S. petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance Benefits. ECF
    No. 1. I have considered the parties’ cross-motions for summary judgment, and Plaintiff’s response.
    ECF No. 15 (“Pl.’s Mot.”), ECF No. 16 (“Def.’s Mot.”), ECF No. 17 (“Pl.’s Resp.”). I find that no
    hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the
    SSA if it is supported by substantial evidence and if the SSA employed proper legal standards. See 42
    U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I
    will deny both motions, reverse the Commissioner’s decision in part, and remand the case to the
    Commissioner for further consideration. This letter explains my rationale.

            Plaintiff filed his claim for benefits on April 6, 2017, alleging a disability onset date of October
    1, 2014. Administrative Transcript (“Tr.”) 159. His claim was denied initially and on reconsideration.
    Tr. 92-95, 98-99. A hearing was held on July 12, 2018, before an Administrative Law Judge (“ALJ”).
    Tr. 30-55. Following the hearing, the ALJ determined that Plaintiff was not disa bled within the
    meaning of the Social Security Act during the relevant time frame. Tr. 10-20. The Appeals Council
    denied Plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision constitutes the final, reviewable
    decision of the SSA.

           The ALJ found that Plaintiff suffered from the severe impairments of “Obesity, Post-
    Traumatic Stress Disorder, Unspecified Depressive Disorder, Generalized Anxiety Disorder, Major
    Depressive Disorder, Panic Disorder and Obstructive Sleep Apnea.” Tr. 12. Despite these
    impairments, the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”) to:

            perform light work as defined in 20 CFR 404.1567(b) except the claimant can never
            climb ladders, ropes or scaffolds; can occasionally climb ramps/stairs, stoop, balance,
            crouch and never kneel or crawl. The claimant should avoid concentrated exposure
            to extreme heat, cold and humidity; should avoid concentrated exposure to hazards
            such as moving machinery and unprotected heights; occasional interaction with the
            public, co-workers and supervisors; and the claimant can perform simple and routine
            Case 1:19-cv-01055-DLB Document 18 Filed 04/21/20 Page 2 of 4
Steven S. v. Commissioner, Social Security Administration
Civil No. 19-1055-DLB
April 21, 2020
Page 2

        tasks in a setting with only occasional and superficial changes and no production pace
        work.

Tr. 15. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform his past relevant work as a circuit board repairer or water treatment
operator, but that he could perform other jobs existing in significant numbers in the national economy.
Tr. 19-20. Therefore, the ALJ concluded that Plaintiff was not disabled. Tr. 20.

        Plaintiff raises one argument on appeal: that the ALJ’s step-five finding is not supported by
substantial evidence because the ALJ’s hypothetical to the VE was flawed. Pl.’s Mot. 9-12.
Specifically, Plaintiff argues that the ALJ’s inclusion of the term “production pace work” without
further explanation or definition was error. Id. at 10. For support, he cites to the Fourth Circuit’s
decisions in Thomas v. Berryhill, 916 F.3d 307, 313-14 (4th Cir. 2019), and Perry v. Berryhill, 765 F. App’x
869 (4th Cir. Mar. 8, 2019) (unpublished). I agree that the hypothetical was inadequate under Fourth
Circuit precedent, and that remand is warranted. In remanding for further explanation, I express no
opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not entitled to benefits is correct.

        In Thomas, the Fourth Circuit explained that the ALJ’s failure to define “production rate or
demand pace” frustrated appellate review. 916 F.3d at 312; see also Perry, 765 F. App’x at 872
(remanding for ALJ’s failure to define “non-production oriented work setting”). Here, the ALJ’s
hypothetical to the VE – and accompanying RFC – included a limitation to “no production pace
work,” Tr. 15, 52, without further definition or explanation. The term “production pace work” is
similar to the terms “production rate” and “demand pace” that the Fourth Circuit found frustrated
appellate review in Thomas. Therefore, remand is warranted to allow the ALJ to explain what
“production pace work” means in the context of Plaintiff’s claim. Without an explanation or
definition of that term, I cannot conduct a substantial evidence review.

        The Commissioner attempts to distinguish this case from Thomas by framing Plaintiff’s
argument as “whether the VE understood the restrictions as presented by the ALJ at the administrative
hearing,” and not “whether the inclusion of the restrictions in the RFC determinations was supported
by substantial evidence.” Def.’s Mot. 5. The Commissioner contends that the Thomas court was
concerned with the latter. Id. It is true that Plaintiff framed his argument as a flaw in the hypothetical
presented to the VE rather than a flaw in the RFC assessment. That is a distinction without a
difference in this case. The ALJ used the same term in the hypothetical and in the RFC discussion.
See Ursula G., Civil No. SAG-18-1841, 2019 WL 2233978, at *2 (May 23, 2019) (“Plaintiff presents the
argument as a flaw in the hypothetical presented to the VE instead of a flaw in the RFC assessment,
although the deficient RFC assessment would also infect the hypothetical based on that assessment.”).
Moreover, even if “the VE’s testimony does not evince any confusion about the terms of the
hypothetical, the Court has an independent duty to determine if the ALJ supported her findings with
substantial evidence.” Geneva W. v. Comm’r, Soc. Sec. Admin, Civil No. SAG-18-1812, WL 3254533, at
*3 (D. Md. July 19, 2019) (citing 42 U.S.C. § 405(g)). In light of Thomas, this Court cannot determine
whether the ALJ’s findings were supported by substantial evidence without an explanation of the term
“production pace work.” See id.
            Case 1:19-cv-01055-DLB Document 18 Filed 04/21/20 Page 3 of 4
Steven S. v. Commissioner, Social Security Administration
Civil No. 19-1055-DLB
April 21, 2020
Page 3

       The Commissioner further argues that the ALJ’s limitations were not ambiguous and the
Fourth Circuit has affirmed cases with similar limitations. Def.’s Mot. 6-7 (citing Sizemore v. Berryhill,
878 F.3d 72, 79 (4th Cir. 2017); Michaels v. Berryhill, 697 F. App’x 223 (4th Cir. 2017) (unpublished);
Martinez v. Saul, 2019 WL 4130955 (4th Cir. Aug. 30, 2019)). The three cases on which the
Commissioner relies are distinguishable from this case.

         In Sizemore, the Fourth Circuit affirmed an ALJ’s denial of benefits in which the ALJ included
an RFC limitation to “work only in [a] low stress [setting] defined as non-production jobs [without
any] fast-paced work [and] with no public contact.” 878 F.3d at 79 (alterations in original). The
Fourth Circuit later explained that the additional “descriptors” in Sizemore “helped to explain the
restriction intended by the ALJ, and allowed us to evaluate whether that restriction adequately
accounted for the claimant’s limitations.” Perry v. Berryhill, 765 Fed. App’x 869, 872 n.1 (4th Cir. Mar.
8, 2019) (unpublished) (remanding for ALJ’s failure to define “non-production oriented work
setting”). Here, the RFC did not contain the “descriptors” present in Sizemore. Rather, the RFC
limitation to “simple and routine tasks in a setting with only occasional and superficial changes and
no production pace work,” Tr. 15, is directly analogous to the RFC limitation in Thomas where the
claimant was limited to the ability to “follow short, simple instructions and perform routine tasks, but
no work requiring a production rate or demand pace,” 916 F.3d at 310.

        The unpublished opinion in Michaels v. Berryhill, 697 F. App’x 223 (4th Cir. 2017), also is
distinguishable. Michaels was a one-paragraph decision affirming the district court’s judgment and did
not contain any discussion of the phrase “nonproduction pace rates.” Lastly, the ALJ in Martinez v.
Saul, 2019 WL 4130955 (4th Cir. Aug. 30, 2019) included a parenthetical explanation for the RFC
limitation: “not at a production-rate pace (such as an assembly line).” No. 3:17-cv-1862018, WL
709971, at *2 (W.D.N.C. Feb. 5, 2018). The ALJ here did not provide such an explanation.

         Finally, the Commissioner argues that if the ALJ committed error, the error was harmless and
Plaintiff has not identified any resulting prejudice. Def.’s Mot. 7-8. I disagree. Pursuant to the Fourth
Circuit’s decision in Thomas, 916 F.3d at 312, this Court cannot determine whether the ALJ’s findings
were supported by substantial evidence without an explanation of the terms “production pace work.”
If the relevant RFC terms are “not common enough for [the court] to know what they mean without
elaboration,” id., the Court is unable to decide whether the error in failing to explain the terms was
harmless. The Court cannot decisively say that, had the ALJ defined or explained the term
“production pace work,” the VE would have identified the same, or any, positions that the
hypothetical person could perform. See Patterson v. Comm’r, Soc. Sec. Admin., 846 F.3d 656, 658 (4th
Cir. 2017) (“Where an insufficient record precludes a determination that substantial evidence
supported the ALJ’s denial of benefits, this court may not affirm for harmless error.”) (citing Meyer v.
Astrue, 662 F.3d 700, 707 (4th Cir. 2011); Shinseki v. Sanders, 556 U.S. 396, 407 (2009)). Therefore,
remand is warranted to allow the ALJ to explain the RFC assessment and clarify the hypothetical to
the VE. Without a clarification or explanation, the Court is unable to conduct a substantial evidence
review.

      For these reasons, Plaintiff’s Motion for Summary Judgment, ECF No. 15 is DENIED, and
Defendant’s Motion for Summary Judgment, ECF No. 16, is DENIED. Pursuant to sentence four
            Case 1:19-cv-01055-DLB Document 18 Filed 04/21/20 Page 4 of 4
Steven S. v. Commissioner, Social Security Administration
Civil No. 19-1055-DLB
April 21, 2020
Page 4

of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to inadequate analysis. The
case is REMANDED for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate order
follows.

                                                   Sincerely yours,

                                                               /s/

                                                   Deborah L. Boardman
                                                   United States Magistrate Judge
